Citation Nr: 0721313	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  04-10 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for lumbar spinal stenosis 
L3-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970, from May 1971 to December 1977 and from November 1990 
to July 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated November 2006.  


FINDING OF FACT

The veteran's lumbar spinal stenosis is not related to 
service.


CONCLUSION OF LAW

Lumbar spinal stenosis was not incurred in, or related to any 
incidence of service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In February 2002, the veteran was provided with proper notice 
as it pertained to his claim of service connection for lumbar 
spinal stenosis.  He was not, however, at that time provided 
with notice of the type of information and evidence necessary 
to assign a disability rating or effective date.  The Board 
points out that this type of notice was not provided to the 
veteran until March 2006.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the transfer and re-
certification of the veteran's case to the Board after the 
November 2006 Board remand.  The Board also finds that the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and observes 
that the veteran and his representative have had time to 
consider the content of the notice, present argument, and 
respond with any additional evidence or information relevant 
to the claim.  Furthermore, the evidence does not show that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.  

The above evidence shows that the veteran, who is represented 
by a competent service representative, had actual knowledge 
with the requirements for the benefit sought on appeal.  
Therefore, under these circumstances, the Board finds the 
veteran was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," such that 
the VCAA timing error did not affect the essential fairness 
of the adjudication of the claim.  See Sanders, supra. See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, the 
Board concludes that the defect in the timing of the VCAA 
notice constitutes harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
 
With respect to VA's duty to assist the veteran, the Board 
notes that there is no indication that any additional action 
is needed to comply with the duty to assist the veteran in 
connection with the claim.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim.  The 
RO has obtained the veteran's service medical records, VA 
medical records, and afforded the veteran VA examinations of 
the spine.  Additionally, the veteran was provided with a 
hearing before a decision review officer in June 2005.  The 
veteran has not identified any further evidence with respect 
to his claim, and the Board is similarly unaware of any such 
evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Analysis

The veteran contends that his low back condition is related 
to a back strain that occurred when he was stationed in Saudi 
Arabia in 1991.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Service medical records reveal that reports of medical 
history and physical examinations dated April 1969, December 
1970, and January 1971, showed no complaints of back pain and 
no abnormalities of the spine.  A February 1974 report showed 
that the veteran complained of a backache.  An October 1977 
report of medical history and discharge examination indicated 
a normal spine, with no complaints of back pain.  An April 
1991 re-deployment examination indicated a normal spine, but 
also indicated a recent back strain with L4-5 lumbar pain, 
mechanical back pain, occurred while in Saudi Arabia.  
However, a February 1995 over 40 physical for the National 
Guard indicated a normal spine.  Additionally, the veteran 
denied recurrent back pain on his report of medical history.  

A June 1998 request for an x-ray indicated complaints of low 
back pain.  A March 2000 treatment record revealed complaints 
of back pain that the veteran attributed to possibly being 
work related.  A diagnosis of low back pain was provided.  An 
April 2000 follow-up report for low back pain indicated that 
the veteran gave a history of symptoms beginning in 1990 
after an injury in Saudi Arabia, with intermittent flare-ups.  
The veteran also reported that pain increased in 1999.  A 
diagnosis of low back pain was provided.  A June 2000 MRI of 
the lower back showed lumbar spinal stenosis at L3-S1.  
Subsequent VA medical records show continued treatment for 
lumbar stenosis and low back pain.  

A January 2001 application for a handicap parking permit 
indicated a permit was issued for chronic low back pain.  
Additionally, the veteran submitted statements from two 
fellow veterans who stated that they witnessed the veteran 
injure his back in Saudi Arabia.  Additionally, the veteran's 
wife submitted a statement indicating that the veteran's back 
problems were worsening.

Social security administration (SSA) records showed that the 
veteran is receiving SSA disability benefits due to his 
cervical and lumbar spine conditions. 

A September 2002 VA examination noted the veteran's herniated 
nucleus pulpous of C5-6, and noted that the veteran 
complained of occasional low back pain.  The examiner 
provided a diagnosis of intermittent low back strain.

VA medical records dated June 2002 through February 2006 
revealed continued treatment for the veteran's low back 
disability and low back pain.  A March 2005 assessment for 
Agent Orange exposure indicated a back injury that occurred 
in service, although it appears to be based on the veteran's 
history.  

In June 2005, the veteran was afforded a hearing before a 
decision review officer.  The veteran testified that he 
injured his back while in Saudi Arabia when he lifted a five 
gallon pot of water.  The veteran reported that he went to 
sick bay where he was diagnosed with a back strain and given 
pain medication.  The veteran stated that he had back pain 
that he self-treated with Tylenol until 2000, when the pain 
began to increase.  However, while the veteran essentially 
attributed his back strain in active service to his current 
disability, as a lay person, the veteran lacks the capacity 
to provide evidence that requires specialized knowledge, 
skill, experience, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  If the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).

A February 2006 VA examination indicated that the veteran 
reported bending over to pick up a pail of water, resulting 
in low back pain.  The examiner noted that the 1991 
redeployment examination indicated mechanical low back pain 
due to a recent strain, but that a 1995 National Guard 
examination did not note any complaints of back pain or any 
abnormalities of the spine.  The veteran complained of 
constant sharp pain radiation from the right to left lower 
back.  The veteran reported using a wheelchair or cane to 
ambulate over short distances.  The examiner provided a 
diagnosis of degenerative arthritis of the lumbosacral spine 
and opined that it was less likely as not that the veteran's 
current disability was related to his mechanical back sprain 
during service.  The examiner specifically stated that if 
there had been any pathology related to the 1991 back strain, 
pain would have been apparent with complaints on examination 
in 1995.    

While the veteran currently has chronic low back pain 
associated with lumbar stenosis, there is no objective 
medical evidence indicating that the veteran's current low 
back disability is related to his active service.  While a 
1991 service examination indicated a recent back strain, a 
1995 National Guard examination indicated a normal spine, and 
the veteran did not report any recurrent back pain on his 
report of medical history.  The first complaint of low back 
pain noted after his 1991 service occurred in June 1998, and 
the first documented diagnosis of a back condition was in 
March 2000, nearly 9 years after his back strain during 
service.  Additionally, the February 2006 VA examiner opined 
that it was less likely as not that the veteran's mechanical 
low back strain in 1991was related to his current condition.  
The examiner specifically stated that if there had been any 
pathology related to the 1991 back strain, pain would have 
been apparent with complaints on examination in 1995.  
Finally, while a few treatment reports indicate that the 
veteran's back injury was related to his back strain in 
service, it appears to be based on the history given by the 
veteran.  Evidence that is simply the information recorded by 
the medical examiner from the veteran, unenhanced by any 
additional medical comment by that examiner does not 
constitute "competent medical evidence." See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

There is no nexus between the veteran's in service, acute 
mechanical back strain and his current back disability.  
Thus, as there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the 






	(CONTINUED ON NEXT PAGE)


doubt rule is not applicable.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a lumbar spinal stenosis L3-S1, is 
denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


